DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimer filed 2/8/2022 is accepted.
Information Disclosure Statement
The information disclosure statement filed 9/29/2020 (the 14-page one) recites US 8553966 to Alpern et al. Unfortunately, that patent has been withdrawn and cannot be accessed. As such the element has been lined out. Aside from that, the IDS has been considered.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for intraoral imaging wherein the light source, the optics system and the light-guiding part are arranged such that the light passes through the optics system, enters the light-guiding part via the entrance face, and exits the light-guiding part via the exit face, and wherein the optics system is configured such that, upon entering the light-guiding part, an outermost chief ray of the light with respect to an optical axis of the optics system is divergent to the optical axis and an outermost marginal ray of the light with respect to the optical axis is parallel or divergent to the optical axis
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for confocal imaging wherein the light source, the optics system and the light-guiding part are arranged such that chief rays of the light before entering the light guiding part are divergent to each other, and wherein an off-axis chief ray of the light diverges at a divergence angle with respect to an optical axis and an outer marginal ray of the light converges at an angle with respect to the off-axis chief ray that is complementary to the divergence angle, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877